Citation Nr: 0722946	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-39 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The appellant is the widow of the decedent-veteran, who died 
in March 1999.  

The veteran served on active duty from October 1951 to 
October 1955 and from February 1956 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by 
which the RO determined that new and material evidence had 
not been received to reopen the appellant's claim of service 
connection for the cause of the veteran's death.

In September 2006, the Board remanded the claim to the RO for 
further procedural action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

At the outset, the Board apologizes to the appellant for the 
delay that this remand will necessarily entail.  However, in 
order to ensure that VA complies with its duty to assist the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
further development is necessary as described below.  

By way of introduction, the appellant filed a claim of 
entitlement to service connection for the cause of the 
veteran's death in February 2003.  The RO denied the claim in 
a July 2003 rating decision and sent notice of the denial to 
the appellant in July 2003.  Shortly thereafter, in August 
2003, the appellant forwarded additional medical evidence in 
furtherance of her claim.  In a cover letter accompanying the 
August 2003 opinion of J.I. Johnson, M.D., the appellant 
indicated that she was submitting new and material evidence 
in connection with her claim.  Her phraseology, possibly 
suggested by her representative, may be the source of 
confusion in this case.  

After an unfavorable RO adjudication, an appellant has a year 
in which to initiate an appeal.  38 C.F.R. §§ 20.200, 20. 
201, 20.302 (2006).  In the event that no appeal is initiated 
and ultimately perfected, see 38 C.F.R. § 20.202 (2006), the 
rating decision becomes final.  38 C.F.R. § 20.1103 (2006).  
A final decision cannot be reopened unless sufficient new and 
material evidence is submitted.  See 38 C.F.R. § 3.156 
(2006).  

In the appellant's case, she submitted additional evidence in 
connection with her claim the same month in which she was 
notified of the RO's unfavorable decision, which had not yet 
become final.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103.  The evidence should have been considered by the RO.  
It did not constitute the filing of a new claim.  In any 
event, the July 2003 rating decision was not final, and the 
appellant did not need to submit new and material evidence in 
order to reopen it.  38 C.F.R. §§ 3.156, 20.1103.  The issue 
remains simply entitlement to service connection for the 
cause of the veteran's death, and further development of the 
evidence in necessary before the Board renders a decision in 
this case.  The RO's December 2003 rating decision and the 
Board's September 2006 remand mischaracterized the issue to 
the appellant's detriment by erroneously imposing barriers to 
the considerations of the appellant's claim on the merits.

The service medical records reflect that the veteran received 
hospital treatment in 1965 for a suspected pneumothorax.  An 
X-ray study of the chest, however, was negative for a 
pneumothorax.  A chest tube was inserted for 72 hours.  The 
veteran complained of chest pain intermittently thereafter, 
but it was not attributed to a pulmonary etiology.  In 
service and on separation, the lungs were within normal 
limits, and no respiratory disability was noted.

On March 8, 1999 the veteran died.  The immediate cause of 
death was adult respiratory distress syndrome due to 
pneumonia and respiratory failure.  

In August 2003, Dr. Johnson indicated that the veteran was 
his patient upon his death and that upon review of service 
medical records provided by the veteran's widow, it appeared 
that the in-service pneumothorax could have been related to 
an infection or lung disease and that it was as likely as not 
that the in-service incident was related to the veteran's 
subsequent fatal pulmonary problems.

Because the Board cannot be certain that Dr. Johnson had 
access to the entirety of the record and because Dr. Johnson 
did not provide a full rationale for his conclusion, the 
Board will ask that a VA medical opinion be obtained.  The 
examiner is to review the entire record to include all of the 
service medical records and provide an opinion as to the 
cause of the veteran's death and its relationship, if any, to 
service.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The appellant should be appropriately 
contacted and asked to identify all health 
care providers, VA and non-VA, who treated 
the veteran for respiratory disability 
from February 1972 until his death.  Upon 
receipt of any necessary consent, copies 
of treatment records, not already of 
record, should be obtained.

2.  Arrange for a VA medical opinion.  The 
reviewing physician is to review the 
record in its entirety to include the 
service medical records and provide an 
opinion regarding the relationship, if 
any, between service and the ultimate 
cause of the veteran's death.  A rationale 
for all opinions and conclusions should be 
provided, and the report should indicate 
whether the claims file was reviewed.  The 
reviewing physician should attempt to 
reconcile his/her opinion(s) with any 
contrary opinions of record, to include 
consideration of Dr. Johnson's May 2003 
and August 2003 opinions, as appropriate.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  Then, after undertaking a review of 
the entire record to include all new 
evidence received and undertaking any 
other indicated development, readjudicate 
the claim on the merits, without requiring 
new and material evidence to reopen, in 
light of all the evidence of record.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

